Women and science (debate)
The next item is the report by Mrs Thomsen, on behalf of the Committee on Women's Rights and Gender Equality, on women and science.
Mr President, let me first of all express my gratitude to the European Parliament and especially to the rapporteur, Mrs Thomsen, for their support for the Commission policy on women and science. I should also like to thank the rapporteur from the Committee on Industry, Research and Energy, Mr Dover, for his constructive approach.
We agree with Mrs Thomsen's explanatory statement that the elimination of gender discrimination in science heralds a new era of excellence for European research and academic growth, and a boost for innovation. The Commission is well aware that there is a serious imbalance between female and male researchers. The latest available statistics show that whereas women represent more than 50% of graduates in all university departments, only 15% of professors are women. In the field of science, engineering and technology, the corresponding figures are 34% female graduates and 9% female professors. The Commission agrees that this is a serious waste of talent and resources, as it is contrary to the principle of equality.
Since 1999, the European Commission has been attending to the issue of the lack of women in research. In the Fifth Framework Programme, the Commission gave financial support to studies and projects in the field of women and science. Since 2003, the Commission has also been publishing the 'She Figures' statistics, which show the participation of women in European research. The next issue will be published in 2009.
More to the point, in her report, Mrs Thomsen supports the target of at least 40% women and 40% men on the various committees under the Framework Programme. This non-binding target has been in place since 2000 and has brought very good results. For example, women's participation in committees evaluating research work has increased from 10% in the Fourth Framework Programme to 34% in the Sixth Framework Programme. This shows that when the issue is adequately highlighted, progress can be achieved even when there are no binding targets. Indeed, the existence of binding targets could, in the long term, prove counterproductive, as it signals discrimination against men, and most men and women do not agree with such targets.
The report underlines the negative impact of an interruption in employment on women scientists' careers. In the context of the European Research Area, the European Commission shares these concerns and supports the adoption of policy measures facilitating greater coordination between professional and family life. Networking among women scientists may also contribute substantially towards attracting more women into science and key jobs. This is why we have created the European Platform of Women Scientists, which serves as a catalyst and creates role models in scientific research.
One of our main targets is to increase the number of women in key research posts. This is directly linked with the target agreed by the Member States in 2005: 25% of senior posts in public research organisations should be occupied by women. A report on this issue was recently published under the title 'Mapping the maze: getting more women to the top in research'. It concludes that transparent and fair assessment is not in itself enough to increase the representation of women in decision-making mechanisms. We need a change in the prevailing perceptions. Specialists make proposals about how existing scientific mentality and culture can be broadened and made more open, but the challenge now is to put that into effect. These projects are continuing in the Seventh Framework Programme; they are now linked to the implementation of the European Research Area. The conference to be held in May 2009 under the auspices of the Czech Presidency of the EU will undertake a survey of the successes of the last 10 years and will also identify the areas in which further efforts are needed. The European Parliament's contribution here will be invaluable.
In March 2006 the Commission adopted the Roadmap for equality between women and men 2006-2010. This roadmap forms the framework for action by the Commission and is an expression of our commitment to promote gender equality in all our policies, both internally and externally. Our priorities are: reconciling private and professional life; promoting equal participation of women and men in political and economic decision-making bodies, as well as in science and technology; and eliminating gender stereotypes in the fields of education, training and culture, and also in the job market.
Mr President, thank you for the opportunity to speak. I am glad that today we can put women and research high up on the agenda, as I believe that it is a pivotal issue for Europe with regard to fulfilment of the Lisbon Strategy. Europe must create more jobs; we must create better jobs and we must become stronger in research and innovation. In each of these three tasks, women are an essential part of the solution. We must have more women in work, and we must have more women in managerial positions and decision-making bodies. If we in Europe are to create up to 700 000 research positions in the coming years, we must also become better at utilising our female talent base.
At a general level, I had two objectives in drawing up this report. Firstly, I wanted to set out the status of the current situation. What is the proportion of women in research and why are things so bad? Secondly, I wanted to look ahead and come up with solutions and suggestions as to how we can improve this situation. The situation is not satisfactory at the present time. Women comprise an average of just 35% of researchers working in the public sector and 18% of researchers working in the private sector. Furthermore, even though women make up more than 50% of EU students and achieve 43% of doctoral degrees, they hold only 15% of senior academic posts. We can therefore see a marked distortion in relation to the representation of women in decision-making and managerial positions.
Our own recently created institutions such as the European Research Council are also failing to meet any equality criteria. Just 5 of the 22 members of this research council are women. I have also emphasised the fact that in most European countries there is a still a marked under-representation of women on scientific committees - yet another example of women's lack of representation in decision-making bodies.
I would like to say a little more about the second, and perhaps more interesting, part of my report, namely the forward-looking solutions and proposals. I listened carefully to the input that was given during the consultation process held in the Committee on Women's Rights and Gender Equality, and one of the clear points that arose was that it was first and foremost a matter of drawing up policies for the area. If this problem area is ignored at both national and institutional level, nothing will happen. In my report I therefore included a requirement for the Member States and the Commission to set a target of at least 40% women in all recruitment and evaluation panels. I believe that this is absolutely essential. If we are to change the situation, we must ensure that there are more women in decision-making bodies, so that efforts can be made from the top down to create a new culture. I have also called for more open recruitment procedures. Experience shows that closed recruitment procedures very much favour men, who point to each other as being the best qualified.
I have also made it clear in my report that we must not shrink away from positive action if we are to harbour hopes of correcting the situation relatively quickly. After all, our own figures indicate that there are currently no naturally positive developments. I have therefore recommended that special funding be set aside to promote female researchers and to focus on the importance of networks and role models as simple initiatives, which have produced positive results in the Member States. Very simple initiatives such as a sentence stating that women in particular are encouraged to apply have also produced good results.
My work on this report therefore shows that there are many barriers. It is of course important that there are good opportunities to combine life as a researcher with family life, with the opportunity to take maternity leave even if you are a PhD student, but it is also a matter of culture. Cultural barriers are of course more difficult to express in a formula, but in reality - like the more concrete barriers - it is a matter of focusing on some of the distortions. I will say no more here, but I look forward to hearing your comments on the report.
draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, it gives me the greatest of pleasure to welcome every word that the Commissioner spoke this evening and also to congratulate Mrs Thomsen, who has done a wonderful job as rapporteur on this most important subject. It is a delight for me on the centre-right of the Chamber to be applauding a Socialist from the other side and from another country than my own and to wish her well because she has balanced the whole approach; she has highlighted the most important factors relating to the fact that ladies come to their teenage years ahead of males.
They are more intelligent; they are more hard-working; they can apply themselves and yet, even when they go into higher education, into the start of a research career, they sometimes fall away. This is often because of pressures at home, in their personal lives. Mrs Thomsen is right in her report and this evening to concentrate and focus on those problems.
The report has constructive ideas. The only thing I hold back from is setting specific objectives for the percentage of women that should reach this grade or that grade or that position or another position. That is too prescriptive. But, on the other hand, this report has my total support. I was honoured to produce the opinion from the Committee on Industry, Research and Energy. I thank those shadow rapporteurs on the main report and on my opinion for their full cooperation. This is an example of a piece of legislation and a report here in the European Parliament ensuring that we are seen at our best, in cooperation, focusing on the needs of the research industry.
I close by saying that last Thursday evening I went with one of my colleagues, Lambert van Nistelrooij from Holland, to Oxford University. All of the scientists, the researchers, there were female. I greatly welcome that.
Thank you very much, Mr Dover. I thank you particularly in view of the fact that, apart from Commissioner Dimas, you are the only man who has signed up for this debate tonight. I have only female speakers.
on behalf of the PPE-DE Group. - (SK) Thank you very much, Mr President, Commissioner, ladies and gentlemen. Allow me to congratulate Mrs Thomsen, on behalf of the shadow rapporteur for the PPE-DE Group, Mrs Sartori, and on my own behalf as well. I want to say that the situation regarding women and science is comparable with the situation of women and politics, although in the field of science women are slightly better represented. This is in spite of the fact that women make up approximately 60% of university graduates. A scientific career is more than a nine-to-five job. There is also a strong competitive angle: women often must perform higher than men in order to become successful. An older female colleague alerted me to this fact at the start of my scientific career many years ago.
Is the question why women are so under-represented in science, why after a period of time there is a decrease in the number of young female scientists and therefore why we consequently lose gifted scientists, the correct question? Creating conditions for combining working and family life is of vital interest for female scientists. In this respect, achieving the Barcelona goals is especially important. If women are supposed to be successful scientists, the facilities available to them should be reliable, accessible, first-rate, appropriate to the character and requirements of the scientific work, and sufficiently flexible.
However, we also have to consider the question of general support for science and development. If the salary fluctuates between low and lowest, no one can expect such professions to be attractive for young women or even for young men starting families. This is a real problem in some countries, namely the new Member States, where support for science and research does not account for even 1% of GDP. Let me finish by saying that the situation should be solved by changing the conditions rather than by setting quotas.
on behalf of the PSE Group. - (HU) Mr President, Commissioner, ladies and gentlemen, women's participation in higher education has increased dramatically over recent years. This has not, however, resulted in an improvement in the ratio of women to men in the sciences. The number of women in engineering has also risen in the past twenty years, but not by nearly as much as in other occupations and scientific disciplines.
As a result of the difficulties, a large proportion of women scientists abandon a career in science, and this is unacceptable and irrational. It is more difficult for women to get ahead in their profession. This is particularly apparent with regard to wages. Women are less well represented in scientific institutions. Female researchers are forced to choose between career and family. The temporary breaks in women's careers in science due to family reasons make promotion of women difficult. We must look at methods aimed at establishing a balance between working life and private life and apply best practice.
The Lisbon Strategy also requires us to apply the principles of gender equality in the field of research and development. We must take more effective action in all areas of science, making recruitment procedures and promotion requirements more transparent. We must strive to ensure gender equality in university and non-university research and in the governing bodies of these institutions.
The report is excellent, and I recommend its adoption. I also congratulate my colleague Britta Thomsen who, as a researcher, has studied this subject in considerable depth. Thank you for doing this.
on behalf of ALDE. - (ET) Commissioner, Mr President, ladies and gentlemen, life in today's world is increasingly bound up with science and technology through both new or improved products and services and technological development. Europe's women scientists undoubtedly contribute to this process.
It has already been stated here that there are more women undergraduate students in universities than men; this is also true of Master's and Doctoral degree students - there are more women. However, there are seven times fewer women than men working at a senior level in scientific and educational establishments: the average is 15%. Why is this? The scientific world throughout the ages has always been comprised predominantly of men. This has been justified with the argument that genuine knowledge is attained using precisely the objective methods and logical discussion which come less naturally to women than to men.
The fact that the scientific body is comprised even today predominantly of men is in itself more down to the assimilation of masculinity into scientific thought than to the above justification. Academic science has shown that the notion that objectivity can be equated with masculinity is a myth. The reality today, however, is that that myth unquestionably influences the distribution of employment and the decision-making process associated with the funding of scientific research.
This belittling attitude also gains strength through the media, where women are portrayed in a one-dimensional, tendentious way. Often women are portrayed in the media in any old position, chiefly as members of women's groups, and not as professionals in their fields. At the same time we have done little to change the situation and increase women's opportunities for better employment. To change this view, which is widespread in society, we must start to advocate science to both sexes as an interesting and attractive area from the earliest stages. The pictures in children's books depicting women in aprons and men in spacecraft must disappear.
I support the positive measures proposed in the report to encourage and support women scientists, whether in the form of careers advice aimed at women scientists or special programmes to support girls' and women's interest in science-based careers. I cannot, however, support mechanistic quotas based on gender as they tie us to a specific time-period and may result in quantity instead of quality. I thank the rapporteur for a concise piece of work and apologise.
on behalf of the Verts/ALE Group. - (DE) Mr President, gender equality is a value and objective of the European Union. However, although much has been written about it, discrimination occurs on a daily basis.
Sadly, perceived equality also exists in science. We know that more girls than boys leave secondary school with higher education entrance qualifications, and more young women than young men have a tertiary qualification. Women are therefore very well educated, but they hit the glass ceiling upon graduating from university. The figures are sobering: only 15% of all professors are female. Only 15% of the top positions are occupied by women, even though the majority of university graduates and half of all those completing a doctorate are women.
Wage discrimination also occurs in science: the committees that make decisions about research projects comprise fewer than 20% women. One could almost hypothesize that the greater the amount of money spent on a research project, the less likely it is that women will be involved.
What we need, then, if we are to do more than simply pay lip service to equality, are quotas - but they must be ambitious quotas, so that they really achieve something. Gender equality must apply in all areas of science, and this equality should apply to at least 40% of the underrepresented sex, i.e. women, and not merely to 25%. Therefore, for change to happen, we must set ourselves precisely this ambitious goal.
To close, let me to mention another matter close to my heart: we know that by 2010, the European Union will be short of 700 000 researchers. We must therefore make every effort to prevent the European Union becoming a scientific wasteland. Yet highly gifted girls are being overlooked very early on. Encouraging highly talented young women is a matter that is very close to my heart and I would ask the rapporteur to place more emphasis on this.
on behalf of the UEN Group. - (PL) Mr President, in my country, Poland, the average level of education among women is higher than the average level of education among men. As a physicist by profession, employed at Warsaw University, I did not experience any discrimination on gender grounds. I would have felt demeaned if my professional status had been decided not by my knowledge and intellectual capacity, but by some secondary feature, such as gender.
Through her work and her passion for discovery, Marie Skłodowska-Curie obtained results for which she was twice awarded a Nobel Prize. The rector of my university, ranked number one in Poland, is also a woman, a professor of physics.
The reality that governs the situation of women in the world of science is not the same everywhere, though. Problems are evident when you learn that women make up only 35% of scientific workers employed in the State sector and higher education in the European Union, and only 18% in the private sector. Sometimes this is a result of family duties being placed above the call of science, but not always.
The findings of paragraphs 2 and 3 of this report are important, in my view. It is in fact during the first period of education that it is easiest to show that while science may be hard, it is always involving, and it is therefore worth making an effort to discover what we consider to be interesting, and what we cannot reach other than through scientific study. It is worth encouraging anyone who is up to it to take up scientific work; many women have such capabilities, and it would be a shame to miss out on this potential. The examples referred to in paragraph 3 are of some validity here, indicating as they do that this effort brings results.
Under the Lisbon Strategy, but independently of it, it is immeasurably important to invest in people and in their education. This increases a person's opportunities in the labour market. This is also true of the very specific labour market that is the sphere of science. It is therefore important in all traineeships, exchanges between educational institutions and other such opportunities for improving one's occupational standing that access criteria should not be discriminatory.
on behalf of the GUE/NGL Group. - (SV) My thanks to the rapporteur, Mrs Thomsen, for highlighting the problem of inequality in science and research. Inequality pervades society. Through commitment and opinion-forming by women's organisations among others, however, awareness of inequality in many sectors has increased and many have realised its negative consequences for society as a whole. But precisely in the scientific community it has long been hidden. Hence this report is of special importance.
While the EU emphasises the role of research in economic development, research continues in many cases to be reserved for only one gender. In the public sector 35% of researchers are women, in the private sector just 18%. The Scientific Council of the European Research Council has 22 members, of whom five are women.
This report focuses attention on the problem but, in my opinion, it is not enough. We must raise the level of ambition still further.
I have a comment to make in the discussion on equality: we must continue to defend the demand for equality by saying that it is needed for economic growth and development. When shall we be able to say that equality is an objective in its own right which does not need to be defended in economic terms? Equal rights are human rights!
on behalf of the IND/DEM Group. - (PL) Mr President, the role played by women in science appears to differ among the individual EU Member States. In the very difficult times under Communism, women in Poland had access to science and political rights significantly earlier than in many countries of the old EU. Previously, the problem was - and it still is today - more one of a poor economic situation and opaque criteria for allocating resources to scientific research, usually regardless of gender.
Despite these obstacles, there are many women who, as wives and mothers, fulfil important social functions, working as ministers, directors, deans and professors at higher education institutions or as doctors, without feeling that they are being discriminated against by men. Contrary to what strident feminists say, in my country women are generally respected; they do not have complexes but rather an awareness of their own value and strength, in the knowledge that, in cooperating with men, they are playing an important role in all areas of life, while, however, placing the highest value on defending life, protecting marriage and the family and other supreme values.
The percentage of women students is constantly on the rise, and by the 1990s it was already 51%. According to reports, women make up 38% of scientific workers in EU countries in Central and Eastern Europe, although a large number of them are employed in fields in which expenditure on scientific research is low. It therefore seems right to suggest that more funds be made available, accompanied by encouragement to take up scientific work, alongside the further strengthening of the position of women, especially through legal regulations enabling family and professional life to be reconciled, including financial and social recognition for domestic work with the aim of offering a genuinely free choice, but without parities or any change in the definition of excellence.
The percentage differentiation in management positions may be linked to the significant mental and physical effort being too much of a burden, so the representation of women should be put into practice by recognising and utilising knowledge and individual predispositions along with improving legal and economic conditions and aid infrastructure, which make it easier to reconcile family life with one's occupation.
(SK) In order to meet the goals of the Lisbon Strategy, the priority for the European Union must be to create a wide base of scientists capable of implementing quality research at the highest international level. Women's participation in science does not correspond to the needs of research, even though women achieve higher education than men, and even though there are more women in higher education than men. It is thus necessary to concentrate on educating and supporting top female scientists and to motivate talented women to take up a scientific career by creating good opportunities for quality scientific work, by providing an adequate career and salary. Obstacles preventing women from participating in scientific work still exist today. Psychology and at times insufficient solidarity among women also play a role.
The fact is that female researchers find it more difficult to reconcile working and family life than men. The breaks women take in scientific careers for family reasons have a negative impact on their career prospects. Since scientific work is non-stop, it would be to women's advantage to work from home as well, unless their presence at the workplace is inevitable. The majority of those who experience mobility problems are women because it is generally a woman's task to look after children, older people or other family dependents. Women would welcome child-care facilities at scientific institutions.
I think that quotas will not solve the problem of the lack of women scientists if women themselves do not wish to change this status quo. They must have suitable conditions, be more confident and show solidarity with one another. I trust that the Seventh Framework Programme and scientific research programmes will support projects that encourage women to take up scientific careers. It is important for the project selection systems to be transparent, which is why women should have equal representation on assessment boards and selection committees.
(PL) Even though women make up more than 50% of EU students and achieve 43% of EU doctoral degrees, they hold, on average, only 15% of senior academic posts and are in a minority among researchers. In the government and higher education sector they comprise an average of 35% of researchers, and in the private sector just 18%.
Analyses have shown that existing recruitment systems are not gender neutral. The existence of a 'glass ceiling' for women trying to progress to senior positions is well documented and affects all areas of the economy, especially those related to science and technology. The Commission and Member States should introduce transparent recruitment procedures as soon as possible to ensure a gender balance in recruitment bodies.
Since research represents a crucial sector for the economic development of the European Union, and Europe needs to recruit 700 000 additional researchers as part of the fulfilment of the Lisbon Strategy for growth and development, it is very important to programme science as an area that is open to both genders and to ensure that women are properly represented among scientists. In order to achieve this aim, it is essential to provide appropriate working conditions that will suit a female scientist along with an infrastructure that enables a smooth interface between professional and family life.
Finally, I would like to congratulate the rapporteur, Mrs Thomsen, on an excellently drafted document.
(LT) Regretfully, despite the legal acts adopted by the EU and all the declarations and discussions we have had, the gender mainstreaming dimension in the sphere of scientific research, among others, remains unsatisfactory.
Although there are a large number of female students in the universities of the EU, only 18% of researchers working in the private sector and only 15% of researchers in senior academic positions are women. In the government and higher education sectors women account for just 35%. Moreover, women working in scientific research are paid much less than their male colleagues and their work usually consists more of teaching than of research, which seldom allows them to achieve recognition.
I urge the Commission and the Member States to increase their efforts to support women aiming to forge a career as scientists. In considering how to support them, we cannot overlook the family dimension, the flexibility of working hours and the improvement of child care institutions and family flexibility.
Mr President, coming from a science background myself, I welcome this important discussion on women in the field of science and technology. In principle I agree with Mrs Thomsen's report, which seeks to identify the barriers that account for the under-representation of women in science and I agree that most education systems in Europe continue to sustain gender stereotypes.
Her report notes other factors that contribute to the under-representation of women in this field and regrettably in many other professional fields as well. These factors include the negative impact of career breaks for family reasons and restrictions on mobility due to family responsibilities. I applaud its call on the Commission and, more particularly, Member States to take positive action on a number of fronts - education, childcare, social security, parental leave - as well as making available adequate funding in order to improve the prospects for women seeking to further careers in or to re-enter science after rearing a family.
We need competent women at all levels of society - and indeed we need women with scientific backgrounds in politics also - but I believe we will never achieve this by setting quotas on gender participation. Instead, we should aim for more transparency on recruitment, for mentoring schemes, strengthening the networking among women scientists, the promotion of female researchers as role models and of course the adequate availability of funding to encourage women in science, while maintaining fairness and equality. I believe that most women scientists would agree with this.
In 2003 in my own country, Ireland, a Science, Engineering and Technology (SET) Committee was set up to make recommendations on strategies to increase the uptake among women and girls of science subjects and higher level-mathematics at second level and to increase the number of females choosing science engineering and technology courses at third level. This committee is chaired by Professor Jane Grimson of Trinity College, Dublin, an eminent academic in her own right.
We also have an organisation known as WITS - Women in Technology and Science, which was inaugurated in 1999. We have the Wiser Workforce Project, which is a return-to-work initiative for women scientists. We have Science Foundation Ireland, which has launched four programmes to address under-representation of women in Irish science and engineering.
Finally, these schemes aim to encourage and support the development of sustainable mechanisms and practices which will ensure that women researchers have an equal opportunity to compete on the basis of their scientific expertise, knowledge and potential.
(BG) President, Commissioner, the report on Women in Science is very well scoped, and it deals with the participation of women in one of the most important development processes, scientific research. Its importance is determined by the fact that it outlines the structure of scientific development and provides solutions in a key aspect, the make-up of human resources in science. Women play an important role in universities, research institutes and the private sector. The unsatisfactory level of women's involvement in management and decision-making in science, the low percentage of women holding PhDs, or who are professors or members of academies has to do with public stereotypes and difficulties on the path of women in their pursuit of careers in science.
What we need is to apply flexible working hours, to develop provision of services which support women and provide opportunities for choice and self-fulfilment. An enhanced role for women in science should not be considered as just another gender policy. It is a mission that makes better use of the high potential of women without falling into the other extreme. Because of their devotion to science, women should not give up their natural purpose of creating a family and being mothers. For young women in science, the principle of double priority should apply: both family and career.
(FR) Mr President, Commissioner, I think that our goal is the same, we want to achieve parity, but we are not unanimous about how to achieve it.
Commissioner, your statistics are well put together, they prove that the road is long and laborious and that you have done the right thing by introducing quotas for nominations in committees, because, without a proactive policy, we will not find women, because in order to find them we first need to have the will to find them.
So the higher up the ladder we climb, the more reticence there is about appointing women, and what is entirely ill adapted and illogical is that in the education sector women are largely in the majority, but in academic environments they are absent.
So why is this the case? I think that an analysis needs to be done. We need to invite the Member States, and perhaps the Commissioner could put some pressure on the Member States to establish a degree of benchmarking to clarify the situation in their universities.
Often selection processes for professors do not have the same criteria. Women are always asked the question: 'What childcare arrangements will you make?' Men are never asked this question and therefore in this debate we are all talking about out childcare responsibilities. Would this also be the case if we were talking about men? Why is it that we do not turn the problem around, and, moreover, it is not a problem. Having a family is a great joy, it is a treasure, for men too; why should we not change our views?
I think that the appointment of professors should be reviewed, along with the process and the questions that are asked and, in order to make progress in the fields of new technologies, the Commission should take targeted action. Regarding the excellence criteria, I do not think that we can make any allowances.
(RO) Dear colleagues, I will present three issues very briefly. In former socialist countries, the situation seems even more dramatic since the previous gender policy led to the development of a significant segment of women who were active in the field of science. On the contrary, transition has generated the brutal decline in funds allocated to research and the decrease in the number of researchers. Today, yesterday's women researchers sell insurance policies, are civil servants or have left their countries of origin, with multiple negative consequences: waste of human resources, high dissatisfaction and obstacles to development.
The second issue is that, today, the activities of mass communication, public relations, and advertising companies play an important role, including economic, in the gross domestic product. They rely on the research in human and social sciences where many women work. Nevertheless, a traditional hierarchy of sciences does not provide them with sufficient social recognition and works as indirect discrimination against the women researchers in these fields.
(EL) Mr President, Commissioner, Mrs Thomsen's report has touched on a sensitive aspect of my own experience. I received my doctorate from the Sorbonne when I was already the mother of three children and my husband had four. I had to cut myself off from the world of further research. The pursuit of academic excellence gets into your blood and you feel wretched when forced to abandon it. Now I must admit that much later, after I had had more children, a German university offering a programme specifically for mothers gave me the opportunity to continue my research, which I have been continuing voluntarily until now. Therefore, possibilities do exist, and for this reason the family aspect should be included in the planning of research programmes and research posts, so that human resources are made full use of. I think that binding targets will thus no longer be required and the perception of women's contribution to research will change.
For this reason, planning is necessary so that women can be accepted according to the particular stage of their professional life. Because of the few years in which a woman has no choice but to be excluded, she is deprived of the joys of academe for the rest of her life and society loses out on what she has to offer. Women researchers should therefore be given the opportunity to take part in programmes. At a later stage, the participation of women in research programmes should be a criterion for assessing the quality of universities.
May I also remind you of the report that we presented last year, in which we said that it ought to be possible to combine professional and family life from undergraduate level onwards.
(PL) Mr President, I congratulate my fellow Member on a very good report. An increased involvement in scientific research is essential if the principles of the Lisbon Strategy are to be achieved. As the rapporteur emphasises, Europe needs an extra 700 000 researchers if the Strategy's principles are to be put into effect. I believe that the involvement and potential of women themselves will mean that they make up a high percentage of this group.
I am, however, concerned at the proposal to ensure a gender balance in evaluation and recruitment committees. As a woman politician, I would not like my activities to be assessed solely through the prism of my gender. I would prefer the quality and results of my work to determine how I work.
There is an interesting proposal to increase interest among young people in taking up further education in specific and technical fields. This should be accompanied by action to promote science as an area that is of interest for work and professional development among both women and men. I feel that proposals enabling a professional career to be combined with family life are worth considering. They should be viewed in a broader context - in a context where women's participation in the labour market is supported and encouraged.
(SK) As my colleague just said, Europe needs more than 700 000 researchers today. I consider this alarming. Women could close this gap. Current statistics show that although women achieve higher education than men, they comprise only one third of researchers working in the government sector and only 18% of researchers working in the private sector. I believe that first of all we have to do away with gender stereotypes that influence not only the choice young women make regarding their field of study but also the job allocation process, research funding and hiring criteria.
Although I agree with the need to ensure that women participate in the EU and national programmes, I do not think it should be done through quotas. I support the idea of providing innovative forms of flexible working time for women that will allow them to continue research work after becoming mothers. This can significantly contribute to greater participation by women in top scientific posts.
(RO) This report has important financial implications, both as regards the Community funds, which could be used in combating gender inequality in the field of science, and the national budgets of Member States.
First of all, we should mention that it is not enough to speak only about the funds available through the Seventh Framework Programme for development and research. In their turn, important amounts in the European Regional Development Fund or the European Social Fund could support the research and development activity. Thus, we should not disadvantage the participation of women by the conditions stipulated in the demands for proposals by which these programmes are implemented. Moreover, it is necessary that some budgetary lines finance a greater participation of women in the research programmes or the grants with Community financing.
Besides this, once the European Institute of Technology is created, we should ensure an equal representation of young women students at doctoral level in the academic composition of the new institution.
Mr President, as one of a very small number of men attending this important debate, and as a scientist myself, I feel the need to say this:
In my long experience as a medical practitioner I found that women scientists were just as good as, if not better than, men. The only problem for women in achieving top positions has, in my view, been the very hard choice they have had to make in deciding whether to be a full-time mother and a part-time scientist or the reverse. Women have always made the choice to be full-time mothers.
I therefore feel that this report is very important. I congratulate the rapporteur, but we need practical ways of helping mothers achieve top positions and not just theoretical ideas.
Member of the Commission. - Mr President, I would like to thank all the speakers in tonight's debate for their very positive contributions. The Commission policy on gender in research has two main strands - women's participation in research and the gender dimension of research. In the first we try to tackle the presence of women at all levels of the career ladder and the gender differences in various principal areas. In the second strand, we focus on research design and the account taken of gender diversity in research. The Commission is as committed as ever to the promotion of gender equality in research.
As regards the quotas, we believe that targets such as the 40% target for each gender for various expert groups, and evaluation panels in the Seventh Framework Programme, are objective and balanced ones and are bringing good results. We will continue to strive to reach these objectives and we hope to increase the number of women in science this way. Our endeavours are already bringing results and I would like to thank you for your support in our efforts on improving the situation for better inclusion of women in science and research.
Thank you very much for your comments and good cooperation.
Mr President, thank you for the opportunity to speak. Commissioner, ladies and gentlemen, thank you for your comments. I am pleased to hear that you share my concerns and visions for the future of European research. With regard to the aforementioned quotas, I believe that I have been a little misunderstood. I am not talking about quotas for researchers, but it is very clear that one of the most important barriers to employing and utilising the female talent base lies in the composition of recruitment committees. This is because they are not gender-neutral, and I therefore believe that we must do something about that. We cannot continue to ignore this problem and hope that tomorrow will be brighter and that it will happen all by itself. We must demand political action now. The Commission has of course been the progressive player in this matter, as a unit for women and research was created several years ago in the Directorate-General for Research. It is the Member States that are lagging behind. It is their commitment that will be essential in relation to securing change within the university and research institutions.
I would like to thank my fellow Members, the Secretariat and the Commission for their cooperation. I was very pleased with the cooperation of researchers and the European Platform of Women Scientists in particular - special thanks must go to them.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) As a teacher of mathematics, I have dealt with the phenomenon of young women's ever decreasing access to science directly.
Taking into account the statistics that show that ever fewer young women chose science faculties, where mathematics, physics, biology or chemistry are intensively taught, I consider the draft report of the European Parliament on women and science to be opportune.
The experience I have in the educational field makes me say that the ever decreasing involvement of women in science is a matter of mentality and under no circumstance of capacity.
For this reason, I consider it important for the European Union to initiate more programmes that promote equality of chances and change of mentality regarding young women's access to science. Organizing experience exchange programmes and competitions at European level, even from an early age, can give confidence and courage to young people, encouraging them to go to science schools.
We need as many European programmes as possible to contribute to the equality of chances by stimulating creativity, logical thinking, intuition and ideas exchange at a European level.